                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

BUSINESS CASUAL HOLDINGS, LLC,               )
a Delaware limited liability company,        )
                                             )
       Plaintiff,                            )
                                             )       Case No.: 21-cv-3610
               v.                            )
                                             )       JURY TRIAL DEMANDED
YOUTUBE, LLC, a Delaware limited             )
liability company; GOOGLE LLC, a             )
Delaware limited liability company;          )
and ALPHABET INC., a Delaware                )
corporation,                                 )
                                             )
       Defendants.                           )
                                             )

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Business Casual Holdings, LLC, by and through its attorneys, Duff Law PLLC,

states as follows:

                                 NATURE OF THE DISPUTE

       1.      Plaintiff Business Casual Holdings, LLC (“Plaintiff” or “Business Casual”) seeks

monetary and injunctive relief from Defendants YouTube, LLC (“YouTube”); Google LLC

(“Google”); and Alphabet Inc. (“Alphabet”) for failure to maintain and reasonably implement a

repeat infringer policy as required by the Digital Millennium Copyright Act (“DMCA”).

       2.      To qualify for protection under the safe harbor provision of the DMCA that

insulates service providers hosting third-party content, 17 U.S.C. § 512(c), a service provider

must meet a set of threshold criteria. The criteria described in § 512 of the DMCA includes a

requirement that a service provider seeking shelter in the DMCA’s safe harbor provision must

have “adopted and reasonably implemented . . . a policy that provides for the termination in




                                                 1
appropriate circumstances of subscribers and account holders of the service provider’s system or

network who are repeat infringers[.]” §512(i)(1)(A).

       3.      YouTube’s repeat infringer policy is published on YouTube’s website. (Ex. A.)

       4.      YouTube’s repeat infringer policy states: “[I]f a copyright owner submits a valid

DMCA complaint through our webform, we take down that video and apply a copyright strike. If

a user gets three copyright strikes in 90 days, their account, along with any associated channels,

will be terminated.”

       5.      YouTube’s repeat infringer policy also states: “If your channel is part of

the YouTube Partner Program, you’re eligible for a 7 day courtesy period. After 3 copyright

strikes, you’ll have 7 additional days to act before your channel is disabled. During this period,

your copyright strikes won’t expire and you can’t upload new videos. Your channel will remain

live and you can access it to seek a resolution for your strikes. If you submit a counter

notification, your channel won’t be disabled while the counter notification is unresolved. If the

counter notification is resolved in your favor, or the claim is retracted, your channel won’t be

impacted.”

       6.      With respect to infringing live streams, YouTube’s repeat infringer policy states:

“Your channel’s live streaming ability will be automatically turned off if . . . your live stream or

archived live stream gets a [DMCA] copyright takedown.” Furthermore, YouTube’s repeat

infringer policy also states: “[I]f your account has been restricted from live streaming, you’re

prohibited from using another channel to live stream on YouTube. This restriction applies for as

long as it remains active on your account. Violation of this restriction is considered

circumvention under our Terms of Service.”




                                                  2
        7.       When a rights holder files a copyright takedown notification with a service

provider like YouTube and the alleged infringer files a counter notification, the DMCA requires

the rights holder to file “an action seeking a court order to restrain the subscriber from engaging

in infringing activity relating to the material on the service provider’s system or network” within

ten to fourteen business days following receipt of the counter notification. § 512(g)(2)(C).

        8.       As detailed below, YouTube knowingly enables repeat infringers that exploit

YouTube’s repeat infringer policy to avoid termination by submitting frivolous counter

notifications.

        9.       Under YouTube’s repeat infringer policy, repeat infringers can, and do, submit

counter notifications in bad faith to YouTube to avoid termination of their channels.

        10.      YouTube materially benefits from its failure to enforce its repeat infringer policy

by permitting repeat infringers to enjoy unrestricted access to YouTube’s Partner Program.

        11.      YouTube’s Partner Program enables users to monetize their YouTube channels

through Google’s AdSense network. YouTube’s users and Defendants split the revenue

generated to their mutual benefit on a 55/45 basis.

        12.      Defendants have not adopted and reasonably implemented a repeat infringer

policy as is necessary to enjoy the protections for service providers given by § 512 of the

DMCA.

                                           THE PARTIES

        13.      Plaintiff is a limited liability company organized under the laws of Delaware.

        14.      Plaintiff creates original documentary content that it posts on the YouTube

channel that it operates located at the following domain:

https://www.youtube.com/BusinessCasual.



                                                   3
       15.     Defendant YouTube is a limited liability company organized under the laws of the

State of Delaware with an address at 75 9th Avenue, New York, New York 10011. Since 2006,

Defendant Google has operated YouTube as a wholly-owned subsidiary of Google.

At all relevant times, Defendant Google has operated Defendant YouTube.

       16.     Defendant Google is a limited liability company organized under the laws of the

State of Delaware with an address at 111 8th Avenue, New York, New York 10011. Defendant

Google is a wholly-owned subsidiary of Defendant Alphabet, which at all relevant times has

controlled Defendant Google.

       17.     Defendant Alphabet is a corporation organized under the laws of the State of

Delaware with its principal place of business at 1600 Amphitheatre Parkway, Mountain View,

California 94043. Alphabet is the sole owner of Defendant Google and controls Defendant

Google. Defendant Alphabet is the alter ego of Defendant of Google. Defendant Google is the

alter ego of Defendant YouTube. Defendants YouTube and Google direct all profit to, and report

revenue through, Defendant Alphabet.

                                JURISDICTION AND VENUE

       18.     This is a civil action seeking damages and injunctive relief arising, in part, from

Defendants’ failure to adopt and reasonably implement a repeat infringer policy as required by

the Copyright Act, 17 U.S.C. § 101 et seq.

       19.     This Court has original subject matter jurisdiction over Plaintiff’s claims pursuant

to 28 U.S.C. § 1331 and § 1338(a).

       20.     This Court has personal jurisdiction over Defendants because they purposefully

direct their business activities toward consumers in the State of New York, including within this

judicial district, derive a commercial benefit from their contacts within the State of New York,



                                                  4
and are causing injury to Plaintiff and consumers by their actions within the State of New York

and this judicial district.

        21.     Venue is proper in this district pursuant to 28 U.S.C. § 1391 and 28 U.S.C. §

1400.

                                   STATEMENT OF FACTS

A.      Business Casual Discovers and Reports Instances of Copyright Infringement

        22.     On June 8, 2018, Business Casual published an original documentary video on

YouTube titled How Rockefeller Built His Trillion Dollar Oil Empire (the “Rockefeller Video”).

        23.     On June 25, 2020, Business Casual published an original documentary video on

YouTube titled J.P. Morgan Documentary: How One Man Financed America (the “J.P. Morgan

Video”).

        24.     On March 8, 2021, Business Casual received federal Copyright Registration No.

PA0002280262 for the Rockefeller Video (the “Rockefeller Registration”), a copy of which is

attached as Exhibit B.

        25.     On March 8, 2021, Business Casual received federal Copyright Registration No.

PA0002280264 for the J.P. Morgan Video (the “J.P. Morgan Registration”), a copy of which is

attached as Exhibit C.

        26.     The Rockefeller Registration and J.P. Morgan Registration may be referred to

herein as the “Business Casual Registrations.”

        27.     On January 2, 2021, Business Casual submitted a DMCA takedown request to

YouTube concerning a video posted on YouTube’s website by a third party, TV-Novosti (the

“Repeat Infringer” or “TV-Novosti”) that illegally copied from Plaintiff’s J.P. Morgan Video

(the “First Infringing Video”), a copy of which is attached as Exhibit D.



                                                 5
       28.     On January 11, 2021, YouTube removed Repeat Infringer’s First Infringing Video

and applied a copyright strike to TV-Novosti’s RT Arabic YouTube channel.

       29.     On January 19, 2021, a representative of Repeat Infringer sent Plaintiff two

emails in which Repeat Infringer admitted that it had copied from Business Casual’s copyrighted

J.P. Morgan Video without Plaintiff’s prior permission and submitted a DMCA counter

notification to YouTube “by mistake.”

       30.     Repeat Infringer’s January 19, 2021 email stated “[y]es, you are right. I am

terribly sorry about the use of your material in our project. Due to an oversight and

misunderstanding here, my colleagues used this fragment without your permission . . . [w]e are

ready to pull our entire project from circulation and remove your copyrighted material if you

retract the strike,” and “[f]ollowing up my previous email I'd like to add that my colleagues filed

a counter [notification] by mistake yesterday. So please ignore it.”

       31.     On January 20, 2021, YouTube notified Business Casual that Repeat Infringer

had retracted the DMCA counter notification it filed with YouTube concerning TV-Novosti’s

First Infringing Video that copied portions of Plaintiff’s copyrighted J.P. Morgan Video.

       32.     On February 9, 2021, Business Casual submitted a DMCA takedown request to

YouTube concerning a second video posted by Repeat Infringer that copied portions of

Plaintiff’s Rockefeller Video (the “Second Infringing Video”), a copy of which is attached as

Exhibit E.

       33.     On February 15, 2021, Business Casual submitted a DMCA takedown request to

YouTube concerning a third video posted by Repeat Infringer that copied portions of Plaintiff’s

J.P. Morgan Video (the “Third Infringing Video”), a copy of which is attached as Exhibit F.




                                                  6
          34.   Repeat Infringer’s Third Infringing Video copied the exact same infringing

content exploited in Repeat Infringer’s First Infringing Video. For the avoidance of any

confusion whatsoever: both Repeat Infringer’s First Infringing Video and its Third Infringing

Video copied from Plaintiff’s J.P. Morgan Video.

          35.   On February 18, 2021, YouTube removed Repeat Infringer’s Third Infringing

Video and applied a second copyright strike to RT Arabic’s YouTube channel.

          36.   Although Defendants removed the Third Infringing Video, which was live

streamed on TV-Novosti’s RT Arabic channel, on February 18, 2021, Defendants have not

disabled live streaming capabilities for Repeat Infringer’s RT Arabic channel or its associated

channels as of the date of this filing, which is a violation of YouTube’s published policies. (Ex.

A.)

          37.   On February 28, 2021, YouTube notified Business Casual that Repeat Infringer

had filed a DMCA counter notification with respect to the Third Infringing Video, and YouTube

would reinstate the Third Infringing Video if Business Casual did not seek a court order to

restrain Repeat Infringer’s infringing activity within ten (10) business days.

          38.   On March 4, 2021, YouTube removed the Second Infringing Video and applied a

third copyright strike to RT Arabic’s YouTube channel.

          39.   On March 9, 2021, Business Casual filed a federal copyright infringement lawsuit

against TV-Novosti in the Southern District of New York, captioned Business Casual Holdings,

Inc. v. TV-Novosti, 1:21-cv-2007-JGK, seeking, in part, a court order restraining TV-Novosti

from continuing its pattern of posting content infringing upon Business Casual’s copyrighted

videos.




                                                  7
       40.     On March 12, 2021, YouTube notified Business Casual that Repeat Infringer had

filed a third counter notification with respect to Repeat Infringer’s Second Infringing Video.

       41.     Consequently, Business Casual was compelled to amend its complaint to include

the Third Infringing Video.

       42.     Upon information and belief, TV-Novosti submitted each of the counter

notifications described above knowing that they contained material misrepresentations and in

violation of 17 U.S.C § 512 (f)(2) to avoid termination of its YouTube channels under

YouTube’s repeat infringer policy.

       43.     In an email to Business Casual, TV-Novosti’s counsel acknowledged that

withdrawing its counter notifications would result in the termination of its accounts on YouTube:

“[O]ur client’s understanding [is] that withdrawing the counter-notifications will result in

YouTube terminating RT’s channel.” (Ex. G.)

       44.     TV-Novosti demonstrated its bad faith and flagrant disregard for Plaintiff’s

copyrighted material by removing Business Casual’s watermark from each of Business Casual’s

copyrighted videos identified above, adding its own “RT” watermark, and altering the brightness

and saturation of each of its infringing videos to, upon information and belief, circumvent

YouTube’s automated Content ID and Copyright Match Tools to avoid getting caught doing

what it knew was unlawful.

B.     YouTube!s Published Repeat Infringer Policy is Not Reasonably Implemented

       45.     YouTube’s repeat infringer policy states “[i]f a copyright owner submits a valid

DMCA complaint through our webform, we take down that video and apply a copyright strike. If

a user gets three copyright strikes in 90 days, their account, along with any associated channels,

will be terminated.” (Ex. A.)



                                                  8
       46.     YouTube’s repeat infringer policy further states that “[i]f your channel is part of

the YouTube Partner Program, you’re eligible for a 7 day courtesy period. After 3 copyright

strikes, you’ll have 7 additional days to act before your channel is disabled. During this period,

your copyright strikes won’t expire and you can’t upload new videos. Your channel will remain

live and you can access it to seek a resolution for your strikes. If you submit a counter

notification, your channel won’t be disabled while the counter notification is unresolved. If the

counter notification is resolved in your favor, or the claim is retracted, your channel won’t be

impacted.” (Ex. H.)

       47.     Repeat Infringer’s seven-day courtesy period under YouTube’s repeat infringer

policy ended on March 11, 2021, but Repeat Infringer’s channels have not been terminated as

required by YouTube’s repeat infringer policy.

       48.     On March 31, 2021, YouTube briefly terminated one of TV-Novosti’s channels,

RT Arabic. YouTube reinstated RT Arabic’s channel a few hours later.

       49.     As of the date of this filing, YouTube provides the following message when users

attempt to access Repeat Infringer’s First Infringing Video, Second Infringing Video, or Third

Infringing Video: “This video is no longer available due to a copyright claim by Business

Casual.” (Ex. I.)

C.     TV-Novosti Operates 39 Associated YouTube Channels Identified By "RT”

       50.     TV-Novosti is an “autonomous non-profit organization” (ANO) owned-and-

controlled by the Russian Federation.

       51.     According to the United States Department of Justice’s FARA Unit and relevant

U.S. intelligence authorities, TV-Novosti is Kremlin-controlled state-owned foreign principal




                                                  9
that provides significant funding to several registered foreign agent entities, including RT. (Ex.

J.)

       52.     On August 17, 2017, the United States Department of Justice declared that “RT

and TV-Novosti are Proxies of the Russian Government.” (Ex. J.) The Department of Justice

also stated that RT’s editor-in-chief, Margarita Simonyan, “has acknowledged that ‘since RT

receives its budget from the state, it must complete tasks given by the state.’ Simonyan has also

referred to RT as ‘an information weapon’ to be used against the United States.” (Ex. K.)

       53.     Upon information and belief, TV-Novosti owns-and-controls, at least, thirty-nine

(39) associated YouTube channels, including RT Arabic.

       54.     TV-Novosti’s thirty-nine associated YouTube channels are listed in Exhibit L.

       55.     TV-Novosti’s thirty-nine YouTube channels collectively have more than twenty-

six million (26,000,000) subscribers and receive roughly four hundred two million (402,000,000)

views each month (or approximately five billion views annually) as of the date of this filing.

       56.     Upon information and belief, TV-Novosti’s thirty-nine associated YouTube

channels generate a significant amount of revenue for Defendants.

       57.     YouTube acknowledges that TV-Novosti’s thirty-nine channels are associated by

appending a disclaimer that states: “RT is funded in whole or in part by the Russian government”

above all video titles published by TV-Novosti’s YouTube channels. (Ex. M.)

       58.     YouTube applied three (3) copyright strikes to TV-Novosti’s RT Arabic YouTube

channel within a period of fifty-two (52) days following DCMA takedown requests submitted by

Business Casual.

       59.     On March 19, 2021, a senior-level Google executive, Elisabet Lykhina, emailed

Business Casual confirming that Repeat Infringer had received three copyright strikes. The



                                                  10
email stated “I would like to kindly get in touch with you to discuss the current case of 3 YT

strikes that your channel Business Casual has recently sent to a RU/CIS news YT channel RT

Arabic.”

       60.     According to Lykhina’s LinkedIn profile, Lykhina was a managing producer for a

Russian state-owned television network, “Россия” (known in English as “Rossiya”), prior to

joining YouTube as its Moscow-based Head of Enterprise Partnerships for the Commonwealth

of Independent States. (Ex. N.)

       61.     Upon information and belief, Lykhina failed to register as an agent of a foreign

principal under the Foreign Agents Registration Act (“FARA”) during her tenure as a managing

producer at Rossiya.

       62.     As of the date of this complaint’s filing, FARA’s eFile system does not return any

results under any of Lykhina’s names herein (“Yelizaveta Lykhina,” “Elisabet Lykhina,” or

“Элизабет Лыхина”).

       63.     Upon information and belief, Defendants are aware of Lykhina’s prior

relationship with Rossiya and her potential conflict of interest.

       64.     On March 31, 2021, the same day YouTube briefly terminated TV-Novosti’s RT

Arabic YouTube channel, Maya Manna, a representative of TV-Novosti, remarked in a now-

deleted Twitter post: “YouTube has restored RT Arabic’s channel on its platform. We thank our

partners at YouTube Russia for a prompt reaction!” Manna further stated that Business Casual’s

copyright infringement lawsuit against TV-Novosti is a “coordinated attack by an organization

funded by the rich for political reasons.” (Ex. O.)

       65.     Upon information and belief, Manna is an agent of a foreign principal pursuant to

22 U.S.C. § 611(c); 28 C.F.R. § 5.100.



                                                  11
       66.     As of the date of this complaint’s filing, FARA’s eFile system does not return any

results under any of Manna’s names herein (“Maya Manna” or “Майя Манна”).

       67.     Commenting on RT Arabic’s brief termination, Russia’s Foreign Ministry of

Affairs, Maria Zakharova, called Business Casual “an internal American terrorist” and stated

“American digital giants have raped free speech.” (Ex. P.)

       68.     TV-Novosti went on to publish a statement that YouTube had confirmed to it:

“Today’s brief blocking of RT Arabic was unintentional. We will analyze and draw conclusions

about what needs to be done to avoid such unintentional actions in the future.” (Ex. O.)

D.     Defendants’ Actual and Red Flag Knowledge of TV-Novosti!s Pattern of
       Infringement

       69.     At least two (2) senior-level Google executives, Mel Silva and Ed Miles, have

acknowledged receipt of correspondence from Business Casual detailing TV-Novosti’s pattern of

copyright infringement.

       70.     Business Casual’s correspondence to the aforementioned executives at Google

stated, in part, that: (a) TV-Novosti’s RT Arabic YouTube channel received three copyright

strikes following Business Casual’s DMCA takedown notifications; (b) all three copyright

strikes were applied to RT Arabic’s YouTube channel within a span of fifty-two calendar days;

(c) TV-Novosti is a repeat infringer operating in bad faith as described above; (d) TV-Novosti

had admitted to the unauthorized copying of Business Casual’s copyrighted content and the

filing of at least one counter notification that should not have been filed with YouTube; and (e)

YouTube’s repeat infringer policy mandates termination of TV-Novosti’s YouTube channels in

light of TV-Novosti’s brazen infringements which demonstrate an obvious and flagrant disregard

for Business Casual’s copyrighted works. Business Casual also enclosed a copy of its complaint

against TV-Novosti.


                                                 12
       71.       When Business Casual asked Google whether YouTube applies its repeat

infringer policy to all channels on its interactive website “regardless of subscriber count and

political influence,” Miles acknowledged Business Casual’s lawsuit against Repeat Infringer and

responded: “We do not think that it is appropriate for YouTube to be discussing this matter with

you.” (Ex. Q.)

       72.       On April 2, 2021, Business Casual wrote to Defendant Alphabet’s board of

directors describing the details recited above and requesting the termination of Repeat Infringer’s

YouTube channels. (Ex. R.)

       73.       On April 14, 2021, Plaintiff received a response from YouTube confirming that

channels within YouTube’s Partner Program “[that are] the subject of copyright takedown

notifications but that file counter notifications typically ‘won’t be disabled while the counter

notification is unresolved.’ . . . If a court resolves the copyright claims you’ve brought against

[the alleged repeat infringer] in your favor, please let us know by emailing a copy of the

judgment to copyright@youtube.com.” (Ex. S.)

       74.       Because Defendants have not adopted and reasonably implemented a repeat

infringer policy with respect to TV-Novosti, Defendants are not entitled to protection from

liability under the DMCA safe harbor.

                                       CLAIMS FOR RELIEF

                                             COUNT 1
                                  COPYRIGHT INFRINGEMENT
                                     (First Infringing Video)

       75.       Plaintiff restates all paragraphs as if fully restated herein.

       76.       Plaintiff is the owner of the J.P. Morgan Registration for the J.P. Morgan Video.

       77.       The First Infringing Video includes copied portions of the J.P. Morgan Video.



                                                     13
       78.     The First Infringing Video infringes upon Plaintiff’s J.P. Morgan Registration.

       79.     Upon information and belief, the First Infringing Video was monetized on

YouTube generating revenue for each of the Defendants.

       80.     Defendants do not qualify for safe harbor protection under the DMCA because

they refuse to terminate a repeat infringer as defined by their own published policy.

       81.     Defendants have each significantly profited from their refusal to enforce

YouTube’s published repeat infringer policy.

       82.     As a direct result of Defendants’ acts of infringement, Business Casual is entitled

to injunctive relief, damages, and disgorgement of profits.

                                         COUNT 2
                                COPYRIGHT INFRINGEMENT
                                  (Second Infringing Video)

       83.     Plaintiff restates all paragraphs as if fully restated herein.

       84.     Plaintiff is the owner of the Rockefeller Registration for the Rockefeller Video.

       85.     The Second Infringing Video includes copied portions of the Rockefeller Video.

       86.     The Second Infringing Video infringes upon Plaintiff’s Rockefeller Registration.

       87.     Upon information and belief, the Second Infringing Video was monetized on

YouTube generating revenue for Defendants.

       88.     Defendants do not qualify for safe harbor protection under the DMCA because

they refuse to terminate a repeat infringer as defined by their own published policy.

       89.     Defendants have each significantly profited from their refusal to enforce

YouTube’s published repeat infringer policy.

       90.     As a direct result of Defendants’ acts of infringement, Business Casual is entitled

to injunctive relief, damages, and disgorgement of profits.



                                                   14
                                          COUNT 3
                                COPYRIGHT INFRINGEMENT
                                   (Third Infringing Video)

       91.     Plaintiff restates all paragraphs as if fully restated herein.

       92.     Plaintiff is the owner of the J.P. Morgan Registration for the J.P. Morgan Video.

       93.     The Third Infringing Video includes copied portions of the J.P. Morgan Video.

       94.     The Third Infringing Video infringes upon Plaintiff’s J.P. Morgan Registration.

       95.     Upon information and belief, the Third Infringing Video was monetized on

YouTube generating revenue for each of the Defendants.

       96.     Defendants do not qualify for safe harbor protection under the DMCA because

they refuse to terminate a repeat infringer as defined by their own published policy.

       97.     Defendants have each significantly profited from their refusal to enforce

YouTube’s published repeat infringer policy.

       98.     As a direct result of Defendants’ acts of infringement, Business Casual is entitled

to injunctive relief, damages, and disgorgement of profits.

                                  COUNT 4
                    CONTRIBUTORY COPYRIGHT INFRINGEMENT

       99.     Plaintiff restates all paragraphs as if fully restated herein.

       100.    Each Defendant has actual knowledge of the direct infringements discussed in

Counts 1-3 above and materially and willfully contributed to and aided in such infringements.

       101.    As a direct result of Defendants’ material and willful contributions or aid in the

copyright infringement discussed above, Business Casual is entitled to injunctive relief,

damages, and disgorgement of profits.

///

///


                                                   15
                                      COUNT 5
                         VICARIOUS COPYRIGHT INFRINGEMENT

          102.   Plaintiff restates all paragraphs as if fully restated herein.

          103.   Each Defendant has, with the right and ability to control or supervise the direct

infringements discussed in Counts 1-3 above, failed to exercise such right and ability after

receiving actual knowledge of TV-Novosti’s pattern of infringement and has directly benefited

financially from such infringing activity.

          104.   As a direct result of Defendants’ acts of infringement discussed above, Business

Casual is entitled to injunctive relief, damages, and disgorgement of profits.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully asks that the Court enter the following judgment

against Defendants:

          1.     That Defendants be court-ordered to immediately terminate Repeat Infringer’s

thirty-nine (39) associated YouTube channels as required by the Copyright Act, 17 U.S.C. § 101

et seq.

          2.     That Defendants, their officers, agents, servants, employees, and any persons in

active concert or participation with it be permanently enjoined and restrained from:

          a.     Infringing upon Plaintiff’s copyrighted works covered by the Business Casual

                 Registrations;

          b.     Taking any action that directly or indirectly enables, facilitates, permits, assists,

                 solicits, encourages or induces any user or other third party to: (i) copy, host,

                 index, reproduce, download, stream, exhibit, distribute, communicate to the

                 public, upload, link to, transmit, publicly perform, or otherwise use or exploit in

                 any manner any of Plaintiff’s works covered by the Business Casual Registrations


                                                     16
                  or portion(s) thereof; or (ii) to make available any of Plaintiff’s works covered by

                  the Business Casual Registrations for copying, hosting, indexing, reproducing,

                  downloading, streaming, exhibiting, distributing, communicating to the public,

                  uploading, linking to, transmitting, publicly performing, or for any other use or

                  means of exploitation;

         c.       Assisting, aiding or abetting any other person or business entity in engaging in or

                  performing any of the activities referred to in the above subparagraphs (a)-(b).

         2.       For a declaration that Defendants’ repeat infringer policy has not been adopted or

reasonably implemented as contemplated by § 512(i)(1)(A) of the DMCA;

         3.       That Defendants account for and pay Plaintiff all profits realized by Defendants

by reason of their unlawful acts alleged herein;

         4.       That Plaintiff be awarded its damages caused by Defendants’ unlawful acts

alleged herein;

         5.       That Plaintiff be awarded its costs and attorneys’ fees incurred in this action;

         6.       That Plaintiff be awarded pre-judgment interest on its judgment; and

         7.       Such other and further relief as the Court may deem equitable, proper and just.



Dated:        April 22, 2021                                    Respectfully submitted,
              New York, New York                                DUFF LAW PLLC


                                                          By:
                                                                Anderson J. Duff (AD2029)
                                                                43-10 Crescent St. Ste. 1217
                                                                New York, New York 11101
                                                                (t) 646.450.3607
                                                                (f) 917.920.4217
                                                                (e) ajd@hoganduff.com



                                                     17
